Citation Nr: 9906131	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-08 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-operative right total knee arthroplasty with residual 
pain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from December 1947 to January 
1955.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent evaluation for the veteran's right knee 
disability.


REMAND

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible, that is, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
This determination is based on the veteran's assertion that 
his service-connected right knee disability has increased in 
severity.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.

A review of the record reveals that the RO granted service 
connection for the veteran's right knee disability in a 
rating decision dated in May 1994, and assigned a 10 percent 
evaluation effective from December 1993.  In January 1997, 
the evaluation of the veteran's right knee disability was 
increased to 30 percent, effective from February 1998.  
Thereafter, in December 1997, the Board remanded this matter 
to the RO for further development, to include a VA 
examination to address the current severity of the veteran's 
right knee disability.  A VA examination was conducted in 
April 1998, at which time, the examiner recited the veteran's 
subjective complaints and medical history with respect to his 
right and left knees.  

Per the remand instructions, the report reflects that the 
examiner considered the impact that the right knee disability 
has had on the progression of arthritis in the left knee.  
However, the report fails to address in sufficient detail the 
effect of pain on motion, the presence of, or absence of, any 
signs of instability, and generally, evidence of functional 
loss due to pain.  Therefore, in light of Stegall v. West, 11 
Vet. App. 268, 271 (1998), that requires remand in those 
instances where previous remand orders are not complied with, 
the Board REMANDS this matter to the RO for corrective 
action. 

1.  The veteran should be afforded 
another orthopedic VA examination to 
specifically address the current severity 
of the veteran's right knee disability.  
All indicated laboratory and x-ray 
studies and testing should be conducted.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  In particular, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide concrete responses 
to the following:

a.  On physical examination of the 
veteran's right knee, is there any 
limitation of motion on extension and 
flexion, and if so, to what extent?  The 
examiner should provide normal range of 
motion for the knee.

b.  Is there any pain on use or any 
functional limitations caused by the 
service-connected right knee disability?  
In responding to this question, the 
examiner must address the following:

Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, the examiner should comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.
2.  Regarding the veteran's subjective 
complaints of increased pain, the 
examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the right knee, 
or evidence of any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the service-connected 
right knee disability.  

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinions 
should be requested and obtained.  

4.  The RO should review the examination 
report and assure that all requested 
information has been provided.  If not, 
the report should be returned to the 
examiner for corrective action.  

The RO should then review the veteran's case.  All pertinent 
law and regulations should be considered, including any and 
all applicable diagnostic codes.  If the veteran's claim 
remains denied, he and his representative should be provided 
with a supplemental statement of the case, which should 
include, but not be limited to, any additional pertinent law 
and regulations and a complete discussion of the action taken 
on the veteran's claim.  Applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court), additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


